DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12.15.2020 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9.16.2020 and 12.15.2020 are being considered by the examiner.

Examiner Note
The remainder of the instant Office Action (OA) was included in the previous OA, mailed 9.16.2020, and is repeated herein for completeness of record.

Terminal Disclaimer
The terminal disclaimer filed on 9.10.2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,691,634 B2, US 10,593,562 B2 and US 10,727,084 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Adam Forman (Reg. No. 46,707) on 9.10.2020.
The application has been amended as follows:
14. (Currently Amended) A method for creating electrically or thermally conductive vias in a glass substrate, the method comprising the steps of:
depositing a powder [[of]] including copper particles on a first side of the glass substrate having holes so as to define a deposited powder 
drying the deposited powder 
depositing the powder on a reverse side of the glass substrate and into the holes.

19. (Currently Amended) The method of claim 18, wherein the constant temperature is selected based at least on a material type of the copper particles and a via aspect ratio of the glass substrate.



25. (Currently Amended) The method of claim 14, further comprising the step of polishing the powder 

31. (New) The method of claim 14, wherein the holes include a through hole.

32. (New) The method of claim 14, wherein the holes include a blind hole.

33. (New) The method of claim 14, wherein  the holes include a horizontal hole.

Allowable Subject Matter
Claims 14-33 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or suggest drying the deposited powder after the powder has been exposed to a non-polar solvent and depositing the powder on a reverse side of the glass substrate and into the holes as recited within the context of claim 14.
US 5281684 A to Moore et al. discloses forming a conductive terminal (12) on a substrate employing silver-plated copper powder in a binder and dried/cured in air (Fig. 2, 2:50 to 3:10). US 5891283 A to Tani et al. discloses depositing a conductive paste (16) with copper powder in through holes (17) and sintering said paste to form conductive vias (Fig. 2 and related text). US 20010033891 A1 to Ami et al. discloses forming copper vias from a sintered pasted ([0072-0074]). However, the prior art of record does not disclose or suggest the all of the limitations of claim 14.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346.  The examiner can normally be reached on 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.